DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.
	Applicant’s response, filed 4/7/2022 has been entered and carefully considered, however new rejections apply based upon the filing of the IDS. MPEP 609.04(b) and 706.07(a).
	All previously pending rejections in this application have been withdrawn.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11 and 15-17, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wu (PTO-1449).
	Wu, T. D. Fast and SNP tolerant detection of complex variants and splicing in short reads. Bioinformatics 24:7 p873-881 (2010).
	The independent claims require 1) receiving genomic data, derived from parental genomic data, generating a first set of values based on the genomic data and a subset of the genomic data based on the features, computing a signature for each kmer of the subset where the first attribute indicates a position, using a first hash function, computing an index for each kmer based on a second hash function, and storing.
	Wu provides methods for software accelerated genomic read mapping, wherein genomic data is received.  A first set of values based on the genomic data is generated and a subset of the genomic data based on the first set of values at page 875, and Fig 2.  The first set of values is the sampled set of 12mers, every 3nt, reducing the size of the human genomic hash table to 4GB from 12GB.  A signature for each 12mer (or q-mer or k-mer) is computed and sorted into a first hash table.  A first attribute of the kmer is a position. (Fig 2 legend: a hash table consists of an offset file of possible 12-mers and a position file containing a sorted list of genomic positions for each 12mer.)  An index is generated for each kmer of the subset using a second hash function. (for indexing a reference sequence, the compressed genome comprises only major alleles.  For indexing of a reference space, GSNAP also accesses a second compressed genome that contains the minor alleles. Flags can indicate if the genomic position has an SNP.) The stored signature, and position of each kmer of the subset is stored based on the index of the subset of kmers: (section 2.4 verification: “the program compresses the read and shifts it to match the genome coordinates for a candidate region…mismatch results can be further analyzed to count the total number of mismatches, or to report their locations from the left or right of the read.  This process resulted in  a software-based acceleration of the mapping process (section 3.1).
	With respect to claims 2, 8, 16 each kmer is a string of k nucleotides. (figs 2 and 3).
	With respect to claims 3, 9, 17 the first set of values can be a number of times a given kmer exists in the parent (This data structure consists of an offset file or lookup table containing a slit of genomic positions for each qmer… p875).
	With respect to claim 5, 11, 19 the signature of the kmers of the subset is smaller than the memory allocation used to store the kmer.  (Results, section 3.1).
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/7/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631                                                                                                                                                                                            a